Citation Nr: 1126587	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-26 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel





INTRODUCTION

The Veteran had active military service with the United States Army from August 1948 to May 1950; and from October 1950 to November 1951.  The Veteran also served on active duty with the United States Air Force from January 1952 to January 1956; February 1956 through April 1962; and April 1966 through March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board remanded the Veteran's claim in October 2010 in an attempt to obtain additional records from the Lexington VAMC.  This development has been completed and the case is once again properly before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(2010).  38 U.S.C.A. § 7107(a)(2)(West 2002).

The Board notes that although the Veteran's wife submitted additional evidence in June 2011, subsequent to the final consideration of the claim by the RO, in a June 2011 statement submitted to the Appeals Management Center (AMC) prior to his wife's June 2011 statement, the Veteran specifically waived his right to have any additional evidence considered initially by the RO.  See 38 C.F.R. § 20.1304.  Therefore, the Board may properly consider the Veteran's wife's June 2011 statement in rendering its decision. 


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss attributable to active military service.

2.  The Veteran does not have tinnitus attributable to active military service.

CONCLUSIONS OF LAW

1.  The Veteran does not have bilateral hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in May 2009, prior to the initial adjudication of the Veteran's claim.  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to service connection, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records, VA and private medical records, and provided an examination in furtherance of his claim.  In October 2010, the Board remanded the Veteran's claim to make further attempts to obtain and associate with the claims file records from the Lexington VA medical center (VAMC) dated during the 1970's and 1980's time frame.  A response was obtained from the Lexington VAMC noting that there was no information available on the Veteran for the 1970's and 1980's time period.  In a January 2011 letter, the Veteran was notified that VA had requested medical records from the Lexington VAMC, however, the custodian at the VAMC responded that there was no information on the Veteran for the time period in question.  The Board finds that the Appeals Management Center (AMC) obtained a negative response from the Lexington VAMC records custodian and properly notified the Veteran that it was unable to obtain these records.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).  No duty to notify was unmet.

The Board notes that a VA examination was obtained in September 2009.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as the opinion was supported by an adequate rationale, it was predicated on consideration of the service treatment records, and VA and private medical records in the Veteran's claims file, and it considered all of the pertinent evidence of record, including the Veteran's lay statements regarding in-service noise exposure and the date of onset of his hearing loss and tinnitus.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no duty to assist was unmet.

II. Background

The Veteran contends that his hearing loss and tinnitus are the result of exposure to acoustic trauma while serving on active duty as a security guard on the flight line.  The Veteran reported that he was exposed to aircraft engine noise during the 14 years he served in the Air Force as flight line security, and noted that foam type earplugs were utilized. 

The Veteran's DD Form 214 shows his military occupational specialty (MOS) as a security policeman.  The service treatment records (STRs) do not include any reference to complaints of tinnitus or hearing loss.  In a February 1956 Report of Medical History, the Veteran reported that he did not currently experience and had never experienced ear trouble.  In March 1966, and August 1968 Reports of Medical History, the Veteran reported that he had never had and did not currently experience hearing loss.  Hearing evaluations dated in May 1950, September 1950, November 1951, January 1952, November 1955, and February 1956 all showed whispered voice examinations which revealed normal hearing acuity of 15/15.

A March 1966 audiological evaluation reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-10(0)
0(10)
0
5(10)
LEFT
5(20)
0(10)
0(10)
0
10(15)

An August 1968 audiological evaluation reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
0(10)
0
5(10)
LEFT
5(20)
0(10)
0(10)
0
10(15)

(Both the 1966 and 1968 audiometric test results appear to have been in ASA units.)  [The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]  

The earliest post-service indication of hearing loss are private medical records from Beltone Hearing Aid Center dated from June 1997 through January 1999, which contain a January 1999 audiogram reflecting hearing loss.  An August 2006 Audiological Report from Associates Hearing, is the first post-service medical record referencing tinnitus.

The Veteran was afforded a VA audiological examination in September 2009.  The Veteran reported that as a civilian he worked for 20 years running various machines on a production floor and noted that although he worked in a noisy environment, hearing protection was utilized.  The Veteran denied any recreational noise exposure other than the seasonal use of lawn mowers.  The Veteran complained of bilateral tinnitus and reported that he had been experiencing recurrent intermittent tinnitus for the past 5-6 years.

The September 2009 audiological evaluation reported that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
60
65
LEFT
25
30
35
50
65

Speech audiometry revealed speech recognition ability of 48 percent in the right ear and of 72 in the left ear.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss and intermittent tinnitus.  The VA examiner opined that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were less likely than not caused by or the result of military noise exposure.  She explained that the Veteran's retirement physical dated in August 1968 showed normal bilateral hearing through 6000 Hz, and noted that one other hearing test was located in the STR's dated in May 1966, and it also showed normal hearing through 6000 Hz in both ears.  The VA examiner reasoned that the evidence indicated that the Veteran separated from the military with normal hearing, and noted that the STR's were silent for complaints of hearing loss and/or tinnitus.  Further, she reported that the first evidence of hearing loss and reported tinnitus were found on an exam from "Associates Hearing, Inc" dated in August 2006, 37 years after military discharge.  The VA examiner explained that research studies have shown that hazardous noise exposure has an immediate effect on hearing.  It does not have a delayed onset nor is it progressive or cumulative.  The VA examiner referenced the following medical literature to support her opinion-Otolaryngology, Volume II, 3rd Edition, Paparella & Shumrick, WB Saunders Co. 1991, p. 1639; 2005 finding from the Institute of Medicine's landmark study: Noise & Military Service; Noise Manual, (fifth edition, edited by Berger et. al., AIHA Press 2000, p. 459).  In summary, the VA examiner stated that given the evidence that the Veteran's hearing was normal in both ears at the time of his military retirement, it was her opinion that the current bilateral hearing loss and tinnitus were less likely as not caused by or a result of military noise exposure.

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

When sensorineural hearing loss is shown to a compensable degree within a year of separation from qualifying service it may be presumed to have been incurred in or aggravated by the period of active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that for the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

A. Hearing Loss

Here, there is evidence of a current disability under § 3.385- sensorineural hearing loss.  However, the STRs do not show any in-service complaints or treatment related to hearing loss, and none of the audiologic evaluations conducted while the Veteran was on active duty revealed impaired hearing.  In particular, a March 1966 audiological examination, and an August 1968 evaluation conducted at the time of the Veteran's retirement reflected normal hearing acuity.  The Board acknowledges the Veteran's statement that he was exposed to loud noise while serving as a security policeman on the flight line, and concedes that the Veteran is competent to describe his in-service exposure to loud noises.  See Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board does not find the Veteran and his wife's lay statements regarding the date of onset of his hearing loss or continued symptoms ever since that time to be credible.  Although the Veteran reported that his hearing loss began in 1966 (see May 2005 Application for Compensation Benefits), and his wife, in a June 2011 statement noted that the Veteran's hearing began to get worse in 1964, contemporaneous evidence during that time period does not show that the Veteran suffered from hearing loss at that time.  Specifically, in Reports of Medical History dated in March 1966 and August 1968, the Veteran answered no to the question "have you ever had or have you now" hearing loss.  The Veteran did not mention a loss of hearing acuity on any Report of Medical History during service despite his later allegation in a 2005 application for benefits that he experienced a loss of hearing acuity ever since 1966, and his wife's assertion that she noticed a loss of hearing acuity as early as 1964.  See June 2011 statement by the Veteran's wife.  These 2005 and 2011 statements contradict the Veteran's earlier 1966 and 1968 statements that he did not experience a loss of hearing acuity at that time.  The Board gives greater weight to the Veteran's contemporaneous in-service statements made in 1966 and 1968 when he was likely to report a medical ailment, if any existed, rather than his later statement in 2005, and his wife's 2011 statement, both submitted in the context of a claim for monetary benefits.  Finally, also weighing against the Veteran's allegation of experiencing symptoms of hearing loss ever since service, is the fact that the first post-service documented diagnosis of bilateral hearing loss was not until a January 1999 audiogram, approximately 30 years after discharge.   In summary, the record does not show credible evidence of the onset of hearing loss during service in the 1960's, nor does it reflect credible evidence of continuity of hearing loss symptoms since service to the present time.

Lastly, the record does not contain medical evidence establishing a link between the Veteran's current bilateral hearing loss and his time spent in the military.  In fact, a September 2009 VA audiologist, after reviewing the Veteran's claims file, to include his STRs, and VA and private medical records, opined that it was less likely than not that the Veteran's hearing loss was caused by or the result of military noise exposure.  She explained that the Veteran's retirement physical dated in August 1968 showed normal bilateral hearing through 6000 Hz, and noted that one other hearing test was located in the STR's dated in May 1966, and it also showed normal hearing through 6000 Hz in both ears.  The VA examiner reasoned that the STR's were silent for evidence of hearing loss, and indicated that the Veteran separated from the military with normal hearing.  She explained that research studies have shown that hazardous noise exposure has an immediate effect on hearing, rather than a delayed onset, noting that hearing loss after exposure to loud noise is not progressive or cumulative.  As shown above, the VA examiner referenced medical literature to support her opinion.  In summary, the VA examiner explained that damage is done when exposed to noise, and therefore a normal audiogram subsequent to the noise exposure would verify that the hearing had recovered without permanent loss because a loss of hearing acuity is not delayed or cumulative.  Therefore, the VA examiner reasoned that given the evidence that the Veteran's hearing was normal in both ears at the time of his military retirement in 1968, it was her opinion that the current bilateral hearing loss was less likely as not caused by or a result of military noise exposure.

The September 2009 VA audiologist's opinion assessing the medical probability that hearing loss is attributable to military service stands uncontradicted in the record.  Further, the 2009 examiner supported her opinion with a thorough medical analysis and rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The 2009 VA audiologist, after considering the history of in-service noise exposure as provided by the Veteran nevertheless determined that there was no permanent residual because his discharge examination showed no significant threshold shift.

In summary, despite evidence of in-service noise exposure, and the Veteran's statement regarding his belief that his bilateral hearing loss was the result of in-service noise exposure, the Board finds that the preponderance of the evidence is against the claim.  For the reasons discussed above, the Board does not find the Veteran's statements regarding the date of onset of his hearing loss to be credible, and the VA examiner, by her opinion, indicated that current disability was not attributable to noise exposure during service.

Finally, sensorineural hearing loss (organic disease of the nervous system) was not manifested to a compensable degree within a year of the Veteran's separation from service, as the first documented post-service evidence of hearing loss was not shown until decades after service.  A presumption of service incurrence consequently may not be made.  38 C.F.R. §§ 3.307, 3.309.

B. Tinnitus

Here, the record shows current evidence of subjective complaints of bilateral, periodic tinnitus.  See May 2005 Application for benefits and September 2009 VA examination.  However, although the Board acknowledges that the Veteran is competent to describe his in-service exposure to loud noises, see Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994), the Board does not find the Veteran's statements regarding the onset of his tinnitus while in service, and ringing in his ears ever since discharge to be credible.  Despite the Veteran's contention that he experienced ringing in his ears beginning in 1966 (see May 2005 Application for benefits), the Veteran's service treatment records are absent for complaints of ringing in his ears, including Reports of Medical History filled out by the Veteran in 1966 and 1968; thereby calling into question his statement that his tinnitus began in service after being exposed to acoustic trauma.  Further, the Veteran contradicted himself when he reported at his September 2009 VA examination that he only began experiencing tinnitus in the past five to six years, instead of in 1966 as he stated in his 2005 Application for benefits.

Therefore, although the Veteran is competent to report his in-service exposure to acoustic trauma, the Board does not find his statement regarding the onset of his tinnitus and continuity of symptoms since that time to be credible.  The Veteran contradicted himself by first noting that he began experiencing tinnitus as early as 1966, and later, in a 2009 VA examination stated that he had only noticed ringing in his ears for the past five to six years.  Further, the Veteran waited thirty five years (until 2005) to report his tinnitus symptoms, and then did so in the context of a claim for monetary benefits.  It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (Board may weigh the absence of contemporaneous medical evidence as a factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.)  Rather, the Veteran's statement regarding the date of onset of his tinnitus is found to be incredible because it is inconsistent with the evidence of record, which fails to suggest any disability until more than 30 years after discharge, in addition to the fact that the Veteran contradicted himself regarding when the ringing in his ears began. 

 Finally, after taking into account the Veteran's statements as to in-service noise exposure, and the date of onset of his tinnitus, the September 2009 VA examiner opined that it was less likely than not that the Veteran's current subjective complaints of tinnitus were caused by or the result of military noise exposure, reasoning that the STR's were silent for complaints of tinnitus, and the first medical evidence of reported tinnitus was not until an August 2006 private audiological examination.  Taken together, the 2009 examiner concluded that this evidence indicated that tinnitus was not a concern while the Veteran was in the military, nor was it a concern shortly thereafter.  In short, continuity of symptomatology following service has not been demonstrated, just as the VA examiner concluded.

In conclusion, the Board finds that a nexus does not exist between military service and any currently demonstrated tinnitus.  In 2009, the Veteran reported that his tinnitus began five or six years prior, which is inconsistent with the alleged onset of tinnitus during service as he earlier reported.  Further, for the reasons described above, the 2009 VA examiner determined that it was less likely than not that the Veteran's tinnitus was traceable to his military service.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hearing loss and tinnitus.
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


